Citation Nr: 1125415	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

This appeal was previously before the Board and the Board remanded the claim in January 2006 for additional development.  The case has been returned to the Board for further appellate consideration.  

In March 2011, a Video Conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran alleges that he was sexually assaulted while in service by a dentist in the Naval Reserve.  

If, as here, a claim for PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  He must be informed that examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than his or her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health care professional for an opinion as to whether it indicates a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

As the Court held in Bradford v. Nicholson, 20 Vet. App. 200 (2006), 38 C.F.R. § 3.304(f)(3) [now codified at (f)(5)] provides "unequivocally" that "VA will not deny a [PTSD] claim that is based on in-service personal assault" without first providing this requisite notice.  The Court also stated that § 3.304(f)(5) requires VA to advise personal assault claimants that credible supporting evidence of a stressor may include (1) "evidence from sources other than the Veteran's service records" or (2) "evidence of behavior changes."  

The Board notes that in the January 2006 remand, the Board discussed VA's duty to notify the Veteran in PTSD claims based on an in-service personal assault and directed the RO to contact the Veteran and notify him of the opportunity to furnish, or to advise VA of the potential source or sources of evidence other than his service records or evidence of behavioral changes that might constitute credible supporting evidence of his purported in-service stressor.  The Board indicated that specific examples of corroborating alternative evidence should be provided.

However, the Board finds that the Veteran has not been provided with a VA letter complying with the express notice provisions for PTSD claims based on personal assault.  While he was sent a letter that included a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, such form is not specific to personal assault claims.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the January 2006 Board remand.

The Board also notes that with regard to the Veteran's alleged sexual assault stressor, while the Veteran was provided and completed a PTSD Questionnaire, he has not been sent a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  Thus, on remand, corrective notice should be provided.

Further, the Veteran testified that he was counseled by a psychiatrist in 1982 during his divorce and by a member of the clergy in 2000.  Additionally, the Veteran has reported undergoing substance abuse treatment in a 90 day domiciliary program in 2001 at the VA Medical Center in Brecksville, Ohio.  The Veteran also reported being admitted to the same facility for 7 months in 2007 for additional treatment. While the claims file contains some records of each of these reported periods of VA treatment, it appears that the records are incomplete.  The Veteran also indicated that subsequent to the 7 months of treatment in 2007, he received treatment in Arizona.  The Board observes that while the claims file contains some records from the Northern Arizona VA Health Care System dated in 2008, such records also appear to be incomplete.  Finally, the Board notes that the claims file reflects that the Veteran was admitted to a program for the treatment of alcohol dependence at the VA Medical Center in Butler, Pennsylvania in August 2010, and the claims file contains some, but not all, records of such treatment.  Thus, on remand, the Veteran should be asked to furnish the names, addresses, and dates of treatment of all medical care providers and clergy, VA and private, who have treated or counseled him for PTSD.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant records identified by the Veteran that are not duplicates of those contained in the claims file.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.304(f)(5), send the Veteran an appropriate stressor development notice for PTSD based on a personal assault.  He must be notified that his claimed personal assaults in service may be corroborated by evidence from sources other than his service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification letter and the Veteran must be given an opportunity to submit this type of alternative supporting evidence.  The notice must include a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma for the Veteran to complete. 

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical care providers and clergy, VA and private, who have treated or counseled him for PTSD, to specifically include the psychiatrist in 1982 and the clergy in 2000.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant treatment records identified by the Veteran that are not duplicates of those contained in the claims file.  In addition, request any outstanding VA mental health treatment records from the 2001 and 2007 domiciliary programs at the VA Medical Center in Brecksville, Ohio; any outstanding mental health treatment records from the Northern Arizona VA Health Care System dating since 2007; and any relevant mental health treatment records from the VA Medical Center in Butler, Pennsylvania dating since August 2010.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

